DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Leanza et al. (US 9,259,998 B1).
With respect to claim 1, Leanza et al. discloses a hybrid vehicle comprising a body 100, with a fuel tank 136 in a rear side and a battery 132 in a front side along the longitudinal direction of the vehicle, as shown in figure 2.
With respect to claim 2, Leanza et al. discloses a floor panel 104 and mounting portions 240, 270, 268, 258 define receiving spaces for receiving said battery and fuel tank, as shown in figures 2-4.
With respect to claim 3, Leanza et al. discloses said battery as being located under a front seat 122, and said fuel tank as located under rear seat 138, as shown in figure 2.
With respect to claim 4, Leanza et al. discloses first and second side members or rails 110, 112 as extending along either side of said body and secured to said floor panel, as shown in figure 3.
With respect to claim 5, Leanza et al. discloses a tunnel portion 278 for housing said fuel tank and battery symmetrically long the longitudinal axis, as shown in figure 3.

With respect to claim 11, Leanza et al. discloses said floor panel as having a vertical partition for elevating the floor from the battery space to the fuel tank space, as shown in figure 2.
With respect to claims 12-14, Leanza et al. discloses first reinforcing members 306, 308, and second reinforcing members 310, 312 as extending between said side rail members and each connected said mounting portion 240, as shown in figures 4-6B.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/               Primary Examiner, Art Unit 3618